Citation Nr: 1733787	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-13 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the thoracolumbar spine with intervertebral disc syndrome.

2.  Entitlement to a rating in excess of 10 percent for hypertension.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to November 10, 2015.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1980 to August 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for degenerative disc disease of the lumbar spine, rated 40 percent, effective August 31, 2007, and for hypertension, rated 10 percent, effective October 24, 2007.  In December 2012, the Board remanded the case to the RO for additional development (and recognized that additional issues had been raised, namely, a claim for a TDIU rating and claims for separate compensable ratings for neurologic manifestations of the service-connected degenerative disc disease of the lumbar spine).  A September 2016 rating decision granted a TDIU rating, effective November 10, 2015, and granted separate ratings for radiculopathy of both sciatic and femoral nerves of each lower extremity.  As the Veteran has not expressed disagreement with the separate ratings, those matters will not be addressed in this decision.  Regarding the TDIU rating, the Veteran has maintained that he was unemployable due to service-connected disabilities ever since he stopped working in October 2010, and given that such issue is deemed to be part and parcel of the increased rating claims on appeal for the same period, it will be addressed herein.  

A supplemental statement of the case (SSOC) issued in October 2016 included the issue of a rating higher than 10 percent for gastroesophageal reflux disease (GERD).  However, contrary to statements in the SSOC indicating that the GERD rating was included in the appeal based on the Board's December 2012 remand directive that all service-connected disabilities be evaluated to determine the Veteran's employability status, the issue of a higher rating for GERD is not properly on appeal.  (It was evaluated for the sole purpose of determining the TDIU issue, and not as a separately appealed claim for a higher rating.)  As the RO has not adjudicated such a claim in the first instance, and there is no outstanding application from the Veteran expressing intent to seek a higher rating for GERD, that matter will not be addressed herein.  

A November 2016 SSOC re-characterized one of the issues on appeal, from degenerative disc disease of the lumbar spine to degenerative disc disease of the thoracolumbar spine with intervertebral disc syndrome, which is reflective of the findings of a November 2016 VA examiner.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU rating prior to November 10, 2015, on an extraschedular basis (under 38 C.F.R. § 4.16(b)), is being REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action is required..


FINDINGS OF FACT

1.  Throughout, from the effective date of service connection, the Veteran's degenerative disc disease of the thoracolumbar spine with intervertebral disc syndrome (service connected low back disability), has been manifested by pain, limitation of motion (at worst, 10 degrees of forward flexion, 5 degrees of extension, 5 degrees of right lateral flexion, 7 degrees of left lateral flexion, and 20 degrees each of right and left rotation); the entire thoracolumbar spine has not been unfavorably ankylosed, and there is no objective evidence of incapacitating episodes with a total duration of at least six weeks during a 12-month period.  

2.  Throughout from the effective date of service connection, the Veteran's hypertension has been manifested by diastolic pressures that are predominantly less than 110, systolic pressures that are predominantly less than 200; continuous medication is required for control of high blood pressure.

3.  Prior to November 10, 2015, the Veteran's service-connected disabilities were degenerative disc disease of the lumbar spine (rated 40 percent), hypertension (rated 10 percent), and GERD (rated 10 percent); the combined (50 percent) rating for the disabilities did not meet the minimum schedular rating requirements for TDIU. 
CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for is not warranted for the Veteran's service connected low back disability.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2016).

2.  A rating in excess of 10 percent for hypertension is not warranted. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.104, Code 7101 (2016).

3.  Prior to November 10, 2015, the schedular rating requirements for TDIU were not met, and a schedular TDIU rating was not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the rating decision on appeal granted service connection and assigned the initial rating and effective date of award for the Veteran's low back disability and hypertension, the purpose of statutory notice was fulfilled.  A March 2010 SOC and August 2011, December 2011, September 2012, October 2016, and November 2016 SSOCs properly provided notice on the downstream issues of entitlement to increased initial ratings and readjudicated the claims; the Veteran has had ample opportunity to respond.

Regarding the claim for TDIU prior to November 10, 2015, under 38 C.F.R. § 4.16(a) under schedular rating criteria, the provisions of the VCAA have no effect in the matter because the law is dispositive.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  Therefore, VCAA notice is not necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim").  Accordingly, the Board finds that no further action under the VCAA is necessary with respect to the schedular TDIU matter.

The Veteran was afforded an opportunity for a hearing, but declined a hearing.  The RO has obtained the Veteran's pertinent VA treatment records and records from the Social Security Administration.  He has not identified any pertinent records, such as private records that remain outstanding.  He was afforded VA examinations in December 2008 (spine and hypertension), November 2010 (hypertension), July 2011 (spine), November 2015 (spine and hypertension), and November 2016 (spine).  The examination reports note the Veteran's medical history and pertinent clinical findings, which are sufficient to evaluate the low back disability and hypertension under governing rating criteria and are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is nothing in the record suggesting a material change in the low back disability and hypertension since the last VA examinations so as to warrant a reexamination.  38 C.F.R. § 3.327(a).  VA's duty to assist is met.

Merits of the Claims for Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims. 

Thoracolumbar Spine Disability

Throughout from the award of service connection effective in August 2007, the Veteran's service connected low back disability has been rated 40 percent under 38 C.F.R. §  4.71a, Code 5242.  

In evaluating disabilities of the spine, the criteria are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  The criteria for evaluating such disabilities as lumbosacral or cervical strain (Code 5237), spinal stenosis (Code 5238), spondylolisthesis or segmental instability (Code 5239), and/or degenerative arthritis of the spine (Code 5242) are:  For the lumbosacral spine, a 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine. 

Any associated objective neurologic abnormalities are to be evaluated separately under an appropriate Code.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees; normal extension is 0 to 30 degrees, normal left and right lateral flexion is 0 to 30 degrees, and normal left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Notes 1, 2 and 5, following the General Formula. 

Here, the Veteran has separate ratings for right and left lower extremity radiculopathy associated with thoracolumbar disc disease, as follows:  20 percent, each (for moderate incomplete paralysis), for right and left sciatic nerve radiculopathy under 38 C.F.R. § 4.124a, Code 8520; and 20 percent, each, (for moderate incomplete paralysis) for right and left femoral nerve radiculopathy under Code 8526.  A September 2016 rating decision granted service connection for the lower extremity radiculopathy effective from November 10, 2015.  The Veteran has not expressed his disagreement with the ratings assigned for the lower extremity neurologic abnormalities associated with the thoracolumbar spine disability.  As no further neurological manifestations are identified (or alleged), additional ratings associated objective neurologic abnormalities are not warranted.  

Rating factors for a disability of the musculoskeletal system include functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Regarding the joints (the lumbar vertebrae are considered a group of joints) the factors of disability reside in reductions of normal excursion of movements in different planes.  Factors for considerations include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca, 8 Vet. App. at 206-07.  With periarticular pathology, painful motion is also a factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Intervertebral disc syndrome (IVDS) is rated under either the General Formula for Diseases (discussed above) or the Formula for Rating IVDS Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, are rated 40 percent; and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months are rated 60 percent.  38 C.F.R. § 4.71a , Code 5243. [An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating IVDS Based on Incapacitating Episodes.} 

Pertinent records include VA records, consisting of outpatient treatment reports and reports of examinations conducted in December 2008, July 2011, November 2015, and November 2016, and records from the Social Security Administration (SSA).  After careful consideration of all the evidence and the pertinent criteria for rating disabilities of the spine, the Board finds that the preponderance of the evidence is against a rating in excess of 40 percent for the thoracolumbar spine disability under the applicable rating criteria.

Upon application of the criteria for limitation of motion to the findings reflected on VA examinations, VA treatment records, and SSA records, the Board finds that the Veteran does not meet the criteria for the next higher, 50 percent, rating, under the General Formula, except in consideration of the spine disability in conjunction with its associated neurologic abnormalities (which are separately rated and not for consideration herein).  That is, the evidence does not demonstrate that the Veteran's entire thoracolumbar spine is unfavorably ankylosed.  For examination, on December 2008 VA examination, thoracolumbar spine range of motion was 30 degrees of flexion, 20 degrees of extension, and 18 degrees each of right and left lateral flexion, and 25 degrees each of right and left rotation.  There was objective evidence of pain on active range of motion, but there was no objective evidence of pain following repetitive motion and there were no additional limitations following three repetitions of range of motion.  The examiner stated that there was no ankylosis.  On July 2011 VA examination, ranges of motion were 10 degrees of flexion, 5 degrees of extension, 5 degrees of right lateral flexion, 7 degrees of left lateral flexion, and 20 degrees each of right and left rotation.  There was objective evidence of pain on active range of motion and following repetitive motion, but there were no additional limitations after three repetitions of range of motion.  The examiner stated that there was no ankylosis.  On November 2015 VA examination, ranges of motion were improved from 2011, with 40 degrees of forward flexion, 15 degrees of extension, 10 degrees each of right and left lateral flexion, and 30 degrees each of right and left rotation.  Pain was noted on range of motion testing but did not contribute to a functional loss, even after three repetitions (it was speculative whether there was additional functional loss after repeated use over time and during flare-ups because the Veteran was not examined during those circumstances).  The examiner stated that the spine was not ankylosed.  The examiner commented that it was feasible that, during flare-ups or when the joint was used repeatedly over time, the Veteran could suffer a limitation in the functional ability of the lumbar spine, which would likely be further loss of range of motion, but it was not feasible to comment on the actual numerical degree of such limitation because it would be speculative (given, for example, to varying factors such as types of activities performed and whether medication was being taken); the examiner stated that no one could respond accurately without resorting to speculation given current medical science or the known facts.  

On November 2016 VA examination, the ranges of motion were 25 degrees of forward flexion, 15 degrees of extension, 10 degrees each of right and left lateral flexion, and 15 degrees each of right and left rotation.  Pain was noted on range of motion testing, causing functional loss such as hindering the Veteran's ability to "look around" when driving in traffic and when trying to put on his shoes and socks (as reported by the Veteran); the examiner also remarked that part of the limitation of motion was very likely attributable to the Veteran's extreme overweight condition with bulky abdomen.  The Veteran was able to perform repetitive use testing with at least three repetitions, but there was no additional loss of function or range of motion after repetitions.  It was speculative whether there was functional loss after repeated use over time and during flare-ups because the Veteran was not examined under those circumstances.  The examiner stated that there was no ankylosis of the spine.  The examiner remarked that the Veteran's low back disability would prevent active physical work and would slow down light physical work, but would allow him to perform sedentary work as long as he was permitted to change position at will; he also stated that the Veteran's morbid obesity compounded his low back disability.  The report was returned to the examiner for further comment regarding pain on both passive and active motion, and on both weight-bearing and non-weight-bearing, pursuant Correia v. McDonald, 28 Vet. App. 158 (2016), but the examiner stated that for this particular Veteran he was unable to "faithfully address the new guidance from Correia" because it would require very specific activities to test the Veteran's range of motion that "are beyond the ability" of the examiner to do.  

The foregoing range of motion findings were calculated with consideration of pain on movement and following repetitive use, as described, with its effect on functional loss, if any.  There was no documented ankylosis of the entire thoracolumbar spine at any time, either favorable or unfavorable.  Imaging studies of the lumbar spine revealed multilevel degenerative changes, bilateral neural foramina narrowing at L4-5, and disc bulge at L2-3, by MRI in March 2016.  Moreover, VA outpatient records show treatment for the Veteran's complaints of constant low back pain, weakness, and immobility.  In any case, the relevant records of VA treatment and SSA records, while noting impaired mobility (such as in a December 2015 VA record), reflect range of motion findings that are not inconsistent with those documented on VA examinations.  On a September 2010 physical examination for SSA purposes, there was forward flexion to 70 degrees, retroflexion (extension) to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, and right and left rotation to 70 degrees.  Not many of the VA and SSA records reflect actual numerical values for range of motion findings, or a description regarding the extent of limitation of motion.  Nevertheless, they do not document any unfavorable ankylosis, even in the worse-case presentations.  For example, on November 2015 VA physical therapy consult, it appears that active range of motion was decreased by 80 percent on flexion and 100 percent on extension, but such findings do not reflect ankylosis, much less the unfavorable ankylosis required for a higher rating.  

While there was objective evidence of pain on range of motion, the pain is not objectively shown to rise to the level of a functional loss that more nearly approximates or equates to unfavorable ankylosis of the entire thoracolumbar spine, which is the criterion for the next higher rating.  As previously noted, the VA examiners specifically found that there was no ankylosis, and DeLuca issues to include pain, weakness, fatigability, or incoordination were considered, (as was specifically noted by the 2015 VA examiner), but there was no additional limitation of motion loss after repetitions.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  The Veteran believed that the extent of additional limitation of motion or other functional impairments during repeated use and flare-ups, caused by bending over and prolonged sitting, standing, and walking, amounted to a rating higher than 40 percent.  The clinical findings of the examiners, however, do not support a higher rating as they do not show a functional equivalent of unfavorable ankylosis (fixation in flexion or extension).  Even when the examiners asserted that it was speculative to provide comment upon whether there was additional functional loss with repeated use over time or during flare-ups, the Veteran did not allege, or describe, a condition whereby, his thoracolumbar spine was ankylosed, or fixed, in an unfavorable position as a result of repeated use over time or during flare-ups.  On the 2011 VA examination, he stated that during flare-ups, he was unable to do any lifting and that he limited his walking.  On the 2016 VA examination, he indicated that he obtained relief from pain caused from prolonged standing, sitting, walking, and bending by changing position.  Even if repeated use over time or flare-ups resulted in immobility of the thoracolumbar spine, any immobility whereby the Veteran's spine is fixed in a neutral position is already contemplated by his current 40 percent rating.  There has been no objective or subjective evidence to suggest that his spine was ever fixed in a position other than neutral, such that one or more of the following has resulted:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  

Therefore, in consideration of the evidence of record as discussed above, the Veteran's thoracolumbar spine disability is not shown to meet the criteria for a rating in excess of 40 percent under the applicable schedular criteria.  That is, the application of the General Formula does not result in a rating higher than 40 percent for the low back disability.  

Regarding the Formula for Rating IVDS Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least six weeks during a 12-month period are not shown.  There is no objective medical evidence to show that a physician has prescribed bed-rest for acute signs and symptoms for at least six weeks over the course of any one year.  The Veteran has described the need for bed rest to VA examiners, but no bed-rest was physician-prescribed.  In 2008 (before he stopped working in 2010) it was reported that he stayed in bed for two days during the past year due to pain.  In short, VA examiners do not find incapacitating episodes due to intervertebral disc syndrome, and the VA outpatient records and records from SSA likewise do not reflect physician-prescribed bed rest and treatment of at least six weeks over a year.  Despite the Veteran's reports of frequent flare-ups, there is no objective evidence to show that for any period of time under consideration he met the criteria for a 60 percent rating based on incapacitating episodes.  

Notably, from the November 10, 2015 effective date of service connection for bilateral lower extremity radiculopathy, the combined rating under 38 C.F.R. § 4.25 for the low back disability and associated neurological impairment (of bilateral sciatic and femoral nerves) has been 80 percent. See 38 C.F.R. § 4.25.  Thus, from November 10, 2015, a 60 percent (maximum) schedular rating Based on Incapacitating Episodes of IVDS, would provide the Veteran a lesser benefit than already assigned.  

In conclusion, the Board finds that the Veteran's thoracolumbar spine disability is appropriately rated 40 percent for the period considered in this appeal.  The preponderance of the evidence is against this claim.  Therefore, the benefit-of-the-doubt standard does not apply.  38 U.S.C.A. § 5107(b). 

The Board acknowledges the Veteran's competence to report, at the time of examinations and treatment, symptoms of lower back pain, weakness, and stiffness.  His statements (and those of his wife and friends) regarding how his spine disability has affected his quality of life has been noted.  Nonetheless, although he is competent to describe symptoms of pain, weakness, and stiffness, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports and the clinical records address the applicable criteria under which the Veteran's disability is rated.  The Board finds these records to be more probative than the Veteran's subjective reports of increased symptomatology.  The Board observes further that the Veteran's opinions and observations alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a, with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2).  Determining the severity of the Veteran's disability must be by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  


Hypertension 

Throughout since service connection was established effective in October 2007, the Veteran's hypertension has been rated 10 percent under 38 C.F.R. § 4.104, Code 7101.  Under Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension), a 10 percent rating is warranted where diastolic pressures are predominantly 100 or more, or systolic pressures are predominantly 160 or more, or with a history of diastolic pressures predominantly 100 or more requiring continuous medication for control.  A 20 percent rating is warranted when diastolic pressures are predominantly 110 or more, or systolic pressures are predominantly 200 or more.  A 40 percent rating is warranted when diastolic pressures are predominantly 120 or more, and a (maximum) 60 percent rating is warranted when diastolic pressures are predominantly 130 or more.  

Pertinent records include VA records, consisting of outpatient treatment reports and reports of examinations in December 2008, November 2010, and November 2015, and records from the Social Security Administration (SSA).  After careful consideration of all the evidence and the pertinent criteria for rating diseases of the arteries and veins, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's hypertension.  

Despite the need for continuous medication for control of his blood pressure, the Veteran is not shown to have hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  In fact, the evidence demonstrates that his diastolic and systolic pressures in most instances were well below the threshold criteria listed in Code 7101 for a 20 percent rating.  This is not to say that his blood pressure readings did not fluctuate or were elevated from time to time, but the evidence clearly demonstrates that the blood pressure readings did not meet the required levels set forth in Code 7101. 

On December 2008 VA hypertension examination, the Veteran reported that he was started on high blood pressure medication during service, which he stopped taking after discharge in 1992, and that he had not seen a doctor since 1992.  His blood pressure readings that day were 193/125, 190/118, and 188/116.  Based on such readings, he was referred for evaluation and treatment at the emergency room, and was promptly placed on medication.  His blood pressure readings thereafter were consistently well below the readings on the day of the December 2008 VA examination.  Other VA reports of examination for hypertension show that in November 2010, his blood pressures were 140/94, 132/88, and 136/92; and in November 2015 they were 120/80, 126/74, and 129/66 (average of 125/73).  The latter examiner also indicated that the Veteran did not have a history of diastolic blood pressures predominantly 100 or more.  On September 2010 VA gastroesophageal examination, his blood pressure was 150/74.  A July 2016 VA examiner, assessing the effects of the Veteran's service-connected disabilities on his ability to work, indicated that the hypertension was well controlled and would not prevent him from performing physical and sedentary labor.  

VA treatment records show that the Veteran was seen in the emergency room in December 2008, following referral by a VA examiner for blood pressure of "210/130."  After he was given medication, the Veteran's blood pressure was "down to 180/100."  He was followed up in January 2009, at which time his blood pressure was 152/91.  He reported at that time that his home blood pressure readings had been running about 160-165/90.  He was continued on medication for control of his blood pressure, and subsequent records of treatment for a variety of ailments reflect the following blood pressure readings:  145/106 in March 2009, 146/99 in June 2009, 126/87 and 124/92 in July 2009, 138/94 in December 2009, 137/98 in January 2010,  106/67 in March 2010, 122/80 in April 2010, 148/77 in November 2010, 142/102 in June 2011, 126/93 in July 2011, 130/88 and 137/96 in August 2011, 130/84 in September 2011, 130/92 in October 2011, 126/83 in February 2012, 141/97 in May 2012, 108/80 in June 2012, 118/76 in August 2012, 112/72 in February 2013, 129/66 in August 2015, 135/94 and 132/83 in December 2015 (also 142/109 when he was admitted to the hospital when an emergency room doctor was unable to control abdominal and back pain), 101/65 and 110/76 in January 2016, and 144/84 and 123/76 in August 2016.  

SSA records show that the Veteran filed an initial claim for disability in March 2012 due to various illnesses, injuries, or conditions including blood pressure.  He underwent a physical examination for evaluation purposes in September 2012, and at that time his blood pressure was 144/86.  The diagnoses included hypertension.

Based on the foregoing, the Board concludes that throughout the period under consideration in this appeal (since the award of service connection in October 2007), the preponderance of the evidence is against a rating in excess of 10 percent for hypertension under Code 7101.  Thus, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

TDIU prior to November 10, 2015

As explained in the Board's December 2012 remand, a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In November 2015 the Veteran underwent examinations to evaluate his service-connected disabilities and their effect on his employability.  Based on the findings then, a September 2016 rating decision granted service connection and separate ratings for additional disabilities (bilateral lower extremity radiculopathy associated with the service-connected low back disability), and also awarded a TDIU rating, all effective November 10, 2015.  While the Veteran has not expressed disagreement with the assigned effective date, the issue of a TDIU rating before November 10, 2015 remains at issue, because it is part of the increased rating issues that are on appeal which cover the period before November 2015 and because the Veteran has claimed that his service-connected disabilities prevented him from obtaining and maintaining gainful employment since he stopped working in October 2010.  

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).

Prior to November 10, 2015, the Veteran's service-connected disabilities were:  degenerative disc disease of the lumbar spine, rated 40 percent; hypertension, rated 10 percent; and GERD, rated 10 percent.  Under 38 C.F.R. § 4.25, the combined rating was 50 percent.  Such 50 percent rating did not meet the threshold minimum schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a); that is, the Veteran did not have a single service-connected disability ratable 60 percent or more, and his combined schedular rating for service connected disabilities was not 70 percent or more.  Accordingly, prior November 10, 2015 a schedular TDIU rating was not warranted.  

Other Considerations

Neither the Veteran nor his representative has raised any other issues, and no other issues are raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 


ORDER

A rating in excess of 40 percent for degenerative disc disease of the thoracolumbar spine with intervertebral disc syndrome is denied.  

A rating in excess of 10 percent for hypertension is denied.  

A schedular TDIU rating prior to November 10, 2015 is denied.   



REMAND

Where, as here prior to November 10, 2015, schedular rating requirements for a TDIU rating are not met, an extraschedular rating may be considered when a veteran is unable to secure and maintain substantially gainful occupation due to service-connected disability.  In such circumstances, the claim is to be referred to VA's Compensation Director for extraschedular consideration.  38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should prepare an appropriate summary and refer the claim for a TDIU rating prior to November 10, 2015, to VA's Director of Compensation for extraschedular consideration under 38 C.F.R. § 4.16(b).  

2.  The AOJ should implement the Compensation Director's determination on the matter.  If the benefit sought remains denied, AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


